office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 whdouglas postf-127966-11 third party communication none date of communication not applicable uilc date date to gaming industry counsel cc lb_i ctm la large business international from branch chief branch income_tax accounting subject asset class and recovery_period for floating gaming facility this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer act -------------------------------------------------------------- -------------------------------- commission --------------------------------------- state date1 date2 date3 date4 date5 ---------- ---------------- ------------------- --------------- ---------------------- ------- postf-127966-11 date6 date7 date8 date9 date10 date11 date12 date13 date14 b c d e f g x a b c d e f g ----------------------- ----------------------- ------- -------------- -------------------- -------------------------- -------------------------- --------------------------- -------------------------- ------------------------------ ---------------- --------------------- ------------------- ---------------- ---------------- -------------------------- ----- -------- ----- ----- ----- ---- ---- postf-127966-11 h i j k l m n o p q r s t u aa dollar_figurev dollar_figurew x y z -- -- ----- ----- ----- ---- ---- --------- -------- --------- --------- ---- ----------- ----------- -------- ----------------- ---- ---- ---- ---- postf-127966-11 issue what is the appropriate asset class and recovery_period of taxpayer’s floating gaming facility conclusion taxpayer’s floating gaming facility is classified as nonresidential_real_property under sec_168 of the internal_revenue_code and thus has a recovery_period of years for purposes of sec_168 and a recovery_period of years for purposes of sec_168 facts the act effective date1 authorized the commission to issue licenses for the express purpose of riverboat gambling in state land-based gaming operations are prohibited in state on date2 the commission issued a license to taxpayer for a riverboat to be located in b in date3 taxpayer cut a basin alongside c to accommodate a riverboat casino this basin is known as the d the d discharges into c which discharges into e the d includes a graving dock which was used to construct f a floating gaming facility that was placed_in_service by taxpayer on date4 although the waters in c and the d were connected f was physically unable to enter c and as result f remained in the d in date5 the spit of land between c and the d was removed in the northern portion of the d for the purpose of constructing a bulkhead and cofferdam system the purpose was to enlarge that portion of the d to allow the construction of a new larger floating gaming facility g and to enable g to take the place of f and attach to a land-based pavilion although the bulkhead did not fully enclose the d such that it was still connected to c g was physically unable to enter c and as a result g remained in the d the initial dimensions of the d were approximately a feet wide by b feet long by removing the spit of land and constructing a bulkhead the width of the northern portion of the d about c feet long was increased to approximately d feet the opening at the end of the bulkhead connecting the d to c measured about e feet long the depth of the d is approximately f feet in contrast c in this area is approximately g to e feet wide with a depth of h to i feet the g was designed by a marine architect and was built by a leader in the marine industry the g was constructed on-site at the graving dock and after the construction was completed was motored approximately j feet within the d to its current position where it is attached to the pavilion the dimensions of the g are k feet long by l feet wide and m feet high with a designed draft depth of i to n feet the g weighs more postf-127966-11 than o tons and is larger than a football field accordingly the g was confined to the northern portion of the d the g may carry over p guests and crew members it offers more than q square feet of gaming space on a single deck in addition to the gaming area there is another r square feet of back-of-house and riverboat support space on multiple decks on date6 the g motored into position adjoining the pavilion essentially replacing the f the f was motored from its position adjoining the pavilion to the southern portion of the d where it was dismantled in-place on date7 taxpayer placed the g in service at a cost of dollar_figurev while the g has not navigated since it was motored into position in date8 it has complied with the applicable_requirements of the commission as well as the united_states coast guard uscg the g is self propelled with a jet drive propulsion system rated for a combined total of aa horsepower utility systems have been designed such that the g is capable of operating tethered to shore-based systems operating independent of the shore although it was confined to the northern portion of the d or a combination of the two on-board power is generated by four x engine generator sets additionally all heating and cooling systems plumbing and sanitary waste can be operated independently of the tether the g has independent navigation systems and ship-to-shore communication systems the g employee compliment includes licensed marine and vessel support personnel master mate engineer deckhands and other per the certificate of inspection contains over p life preservers and is fueled per uscg procedures the g is affixed by hydraulic mooring claws to inherently permanent moorings on the land several lines also are used to attach the g to inherently permanent moorings on the land to ensure that the g does not move from its place a weather seal also attaches the g to the pavilion around the openings to prevent exposure to the elements the g is attached to land-based utilities through a series of wires lines cables and hoses once settled into its current position and placed_in_service however the g has not in fact been moved patrons must traverse the pavilion in order to get to the g that is the only way to board the g is via an opening connected to the pavilion thus openings in the side of the g were designed from the outset to match up with openings in the pavilion so that patrons could walk seamlessly from the pavilion to the g in fact the main opening is over n feet high and s feet wide taxpayer represented that it has no intention of ever moving the g unless state law would require them to move it the g is a structure enclosing a space within its walls and is covered by a roof in fact there is nearly t square feet of usable space enclosed by the g further the g provides working space for its gaming operations the g houses the casino that is the major postf-127966-11 focus of the property and adds considerable space to the pavilion in fact the square footage of usable space on the g exceeds that of the pavilion the pavilion is a u square foot structure that contains restaurants shops and gaming-related facilities taxpayer owns the land on which the dock including the pavilion and inherently permanent moorings is located and to which the g is affixed with regard to the removal of the g from the pavilion taxpayer maintains that the g can be unmoored from the dock in less than one hour to free itself from the dock however the crew needs to contact the local authorities bring the ship’s generator online secure shore power power up its propulsion test its propulsion transfer propulsion control to the pilothouse break the weather seal between the g and the pavilion disconnect shore power cables disconnect data and communication lines stop embarkation and disembarkation of patrons stanchion off the boarding area station crew members at boarding areas secure crew entrance ramps remove pins from the fore and aft mooring claws open the hydraulic mooring claws and remove wires and lines when instructed upon its removal the g itself will not sustain much actual damage upon its removal in date9 the state general assembly passed a tax restructuring measure that made a number of dramatic changes in state and local taxation included in the restructuring was a provision that allowed riverboats to adopt flexible boarding also known as dockside gaming prior to this riverboats were required to cruise or operate as if they cruised the casino’s doors were closed to entrants for the length of the cruise whether or not the boat left the dock with flexible boarding a riverboat was allowed to remain dockside with its doors open patrons may enter at any time they wish the f requested permission and began flexible boarding on date10 the g utilized flexible boarding from the time it was initially placed_in_service under the gaming tax regime a riverboat was required to pay an admissions tax of dollar_figurew per patron prior to flexible boarding all the patrons of each cruise were counted as new admissions for the admissions tax even if the patron simply remained on the boat for more than one cruise after flexible boarding only turnstile admissions were counted for purposes of the admissions tax ie no additional tax was required for patrons who previously remained on the boat for more than one cruise also under the gaming tax regime a riverboat was required to pay a wagering tax prior to flexible boarding the wagering tax was a flat x percent of adjusted gross_receipts after flexible boarding the graduated wagering tax_rates were instituted that ranged from y percent to z percent depending on the amount of adjusted gross_receipts generated taxpayer pays state taxes for the g based on the flexible boarding criteria although the g adopted flexible boarding engaged in dockside gaming and did not ever cruise gaming operations conducted on riverboat casinos could be lost from service for a variety of reasons including casualty forces of nature mechanical failure or extended or extraordinary maintenance it was therefore incumbent on the owners of postf-127966-11 riverboat casinos to comply with uscg requirements regarding boat design on-board facilities equipment personnel and safety indeed the g possessed valid certificates of inspection cois from the uscg dating back to its construction even before the g was initially placed_in_service pursuant to the coi the operation of the g was limited to certain protected waters of c essentially the d on date the uscg published a notice of proposed policy in the federal_register fr regarding the inspection of permanently moored vessels the uscg proposed a policy of no longer issuing cois to permanently moored vessels and no longer inspecting such vessels that had a coi subsequently on date the uscg published a notice of policy in the federal_register fr stating that it will no longer inspect permanently moored craft or issue cois to such craft unless the craft demonstrates that it is a vessel capable of being used as a means of transportation on water as stated in the date notice of policy the uscg noted that it revised its policy in light of 543_us_481 in stewart the u s supreme court stated that in determining whether a particular craft is also a vessel for purposes of u s c sec_3 the question remains in all cases whether the watercraft’s use ‘as a means of transportation on water’ is a practical possibility or merely a theoretical one id pincite the uscg stated that stewart implies that a permanently moored vessel is an oxymoron since such a craft is neither used nor practically capable of being used as transportation on water and therefore cannot be considered a vessel pursuant to stewart the uscg would apply the single test of whether a craft is used or is practically capable of being used as a means of transportation on water on date11 the uscg sent a letter to taxpayer stating that it will discontinue the inspection for certification of dockside riverboat casinos including the g on date12 the uscg also sent a letter to the commission to alert them to the impending change_of the g’s inspection status the letter to the commission noted that the purpose of a riverboat casino is to provide a venue for gaming that would not be allowed on land by state law since your state’s adoption of flexible scheduling none of these riverboat casinos have been used for the transportation of passengers a premise to remain under coast guard jurisdiction it is clear that the intent of these purpose-built riverboat casinos is not transportation but for lawful gaming within a state we have observed over the past several years that these dockside riverboat casinos have taken on the attributes of buildings to such a degree that the coast guard should no longer be the primary guarantor of their fitness for public use after taxpayer protested the determination by the uscg the commander of the ninth coast guard district responded by letter dated date13 i have determined that the structure is an indefinitely moored shore-side floating casino and not a vessel requiring certification by the coast guard in arriving at this determination i have considered the overall operations and found the following dollar_figureits use is solely as an indefinitely moored postf-127966-11 floating casino dollar_figureits operations are entirely gaming-related and not maritime in nature dollar_figureit is not in the business of transporting passengers cargo or equipment dollar_figureit is not a vessel in navigation and is essentially moored in a moat the location of the casino in a cut of c and its physical size precludes the movement of the casino into c dollar_figureit has never been used as a seagoing vessel and has been under flexible scheduling since its opening in date8 the above observations lead to the conclusion that the structure does not meet the definition of a vessel in title united_states_code sec_3 and as such falls outside coast guard jurisdiction in a letter dated date14 taxpayer stated its intention to not indefinitely renew the coi for the g located in b rather taxpayer stated that it intended to transition inspection of the craft to state law and analysis sec_167 provides that there is allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held for the production the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system a taxpayer computes the depreciation deduction by using a prescribed depreciation method recovery_period and convention the applicable_recovery_period for purposes of either sec_168 or sec_168 is determined by reference to class_life or by statute sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used further property is classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activities revproc_87_56 1987_2_cb_674 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue postf-127966-11 procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same item of depreciable_property can be described in both an asset category asset classes dollar_figure through and an activity class asset classes through in which case the item is classified in the asset category see 111_tc_105 item described in both an asset and an activity category should be placed in the asset category i whether the g is a vessel for purposes of depreciation asset class vessels barges tugs and similar water transportation equipment except those used in marine construction of revproc_87_56 does not include any further description for this class assets described in asset class dollar_figure have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 sec_7701 as in effect on the day before the enactment of the health care and education reconciliation act of refers to u s c sec_3 for the definition of vessel that section provides the word vessel includes every description of watercraft or other artificial contrivance used or capable of being used as a means of transportation on water the u s supreme court addressed the definition of a vessel in u s c sec_3 in the case of 543_us_481 in stewart an employee of a dredge sued his employer under the jones act1 for injuries suffered while working on the dredge the supreme court held that u s c sec_3 provides the controlling definition of the term vessel for purposes of the jones act and throughout the u s code stewart pincite the statute merely codified the meaning that the term vessel had acquired in general maritime law id pincite essentially a ‘vessel’ is any watercraft practically capable of maritime transportation regardless of its primary purpose or state of transit at a particular moment id pincite the court determined that a watercraft is not ‘capable of being used’ for maritime transport in any meaningful sense if it has been permanently moored or otherwise rendered practically incapable of transportation or movement id pincite the court elaborated that there is no separate in navigation requirement for a vessel rather the ‘in navigation’ requirement is an element of the vessel status of a watercraft id pincite this distinguishes it from other vessels that have been taken out of service permanently anchored or otherwise rendered practically incapable of maritime transport id pincite the jones act also known as the merchant marine act of is currently codified pincite u s c the general purpose of the jones act is to provide heightened legal protection to seamen injured in the course of employment among other_benefits workers who qualify as jones act seamen may sue their employer directly in a civil_action for negligence or for a vessel's unseaworthiness postf-127966-11 on date the internal_revenue_service issued an industry specialization program coordinated_issue_paper entitled class_life of floating gaming facilities uil cip the cip considered the appropriate asset classes and recovery periods of floating gaming facilities the cip described two contrasting gaming facility fact patterns and noted that although the fact patterns involved a casino riverboat and a casino facility-in-a-moat the analysis is equally applicable to permanently moored facilities and facilities located behind cofferdams appendix a of the cip provided a non-exclusive list of factors for determining whether a floating gaming facility is otherwise ready and available for use as a vessel described in asset class there are factors identified in appendix a of the cip for determining whether a floating gaming facility is otherwise ready and available for use as a vessel described in asset class registered with u s coast guard or similar governmental authority certified by the coast guard as a seaworthy vessel periodically surveyed by a shipping classification society such as the american bureau of shipping abs with the classification active designed by a marine architect built in a shipyard and not by a general contractor a plimsoll or loadline welded onto the hull where the water line is located carries life preservers qualifies for sec_7518 marine capital_construction_fund ccf administered by maritime administration marad qualified for a title xi guarantee mortgage by marad self-propelled and maintains its own independent utilities such as electric water and sewage system propelled by motorized vessels pushed or towed has an independent navigation system communication is generally ship to shore employees are required to have specific active types of licenses and are certified for such positions as ship captain 1st officer radio officer engineer officer 1st mate etc certain functions require u s coast guard stamps ie taking on fuel on a vessel require persons in charge red baker flag must be flown while bunkering the vessel document charter parties are covered under marine admiralty law insurance of shipboard employees is under jones act trade carries hull and marine insurance issued by an inland marine underwriters association on mortgaged vessels there are certain assurances regarding the mortgage such as the preferred ship mortgage act of and flies a flag of the nation in which the vessel is registered during the years at issue the g satisfied some of the factors listed in appendix a of the cip that would be indicative of it being a vessel namely it was designed by a marine architect follows uscg procedures such as taking on fuel by a person in charge and flying the red baker flag while bunkering is secured_by a first preferred ship mortgage and flies a flag of the nation in which the vessel is registered however the g did not satisfy other factors listed in appendix a of the cip such as it was not built in a shipyard does not have a plimsoll or loadline welded onto the hull was not listed as active with the american bureau of shipping does not qualify for a title xi guaranteed mortgage by the maritime administration marad and does not carry insurance for employees under the jones act postf-127966-11 while the list of factors in appendix a of the cip is non-exclusive and no one factor is necessarily determinative the first two factors listed in appendix a appear to deserve greater weight namely that it is registered and certified by the uscg because the uscg has jurisdiction over all vessels operating within the united_states additional weight should be placed upon determinations made by the uscg as stated in the facts section of this memorandum the uscg stated that the g was an indefinitely moored shore-side floating casino and not a vessel requiring certification by the coast guard further the uscg stated that the g does not meet the definition of a vessel in title united_states_code sec_3 and as such falls outside coast guard jurisdiction based on the opinion in the stewart case and the uscg determinations about the g the g is not a vessel for purposes of depreciation pursuant to stewart u s c sec_3 provides the controlling definition of the term vessel throughout the u s code including the internal_revenue_code see sec_7701 essentially a vessel is any watercraft practically capable of maritime transportation a watercraft is not capable of being used for maritime transport in any meaningful sense if it has been permanently moored or otherwise rendered practically incapable of transportation or movement the uscg determined that the g is permanently moored and does not meet the definition of a vessel in u s c sec_3 accordingly the g is not considered a vessel for purposes of asset class dollar_figure of revproc_87_56 whether the g is classified as nonresidential_real_property or in asset cla sec_79 ii of revproc_87_56 because the g is not an asset described in asset class dollar_figure of revproc_87_56 the next issue is whether the g is classified as nonresidential_real_property or in asset cla sec_79 of revproc_87_56 asset cla sec_79 recreation of revproc_87_56 includes assets used in the provision of entertainment services on payment of a fee or admission charge as in the operation of bowling alleys billiard and pool establishments theaters concert halls and miniature golf courses but does not include buildings which house the assets used in entertainment services assets used primarily in asset cla sec_79 have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 the cip states that asset cla sec_79 includes gaming activities sec_168 defines nonresidential_real_property as sec_1250 property which is not residential_rental_property or property with a class_life of less than years nonresidential_real_property has a recovery_period of years for purposes of sec_168 and sec_40 years for purposes of sec_168 sec_168 provides that the terms sec_1245 property and sec_1250 property have the same meanings given such terms by sec_1245 and sec_1250 respectively postf-127966-11 sec_1250 defines the term sec_1250 property as meaning any real_property other than sec_1245 property as defined in sec_1245 that is or has been property of a character subject_to the allowance for depreciation provided in sec_167 sec_1_1250-1 provides that the term sec_1250 property includes three types of depreciable real_property one type is a building or its structural_components within the meaning of sec_1_1245-3 pursuant to sec_1_1245-3 the terms building and structural_components have the meanings assigned to those terms in sec_1_48-1 pursuant to sec_1_48-1 the term building generally means any structure or edifice enclosing space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes for example apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores such term includes any such structure constructed by or for a lessee even if such structure must be removed or ownership of such structure reverts to the lessor at the termination of the lease factors to consider in determining whether a structure is a building include the appearance of the structure the function of the structure and inherent permanency see l l bean inc v commissioner tcmemo_1997_175 for determining whether a structure is inherently permanent the court in 65_tc_664 set forth six factors to consider these factors are is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will be moved how substantial a job is removal of the property and how time consuming is it is it readily removable how much damage will the property sustain upon its removal what is the manner of affixation of the property to the land if the g is determined to be an inherently_permanent_structure and meets the appearance and function factors in sec_1_48-1 the g would be classified as nonresidential_real_property under sec_168 asset cla sec_79 does not include buildings from the facts provided the g meets the appearance and function factors found in sec_1_48-1 the g is a structure enclosing a space within its walls and covered by a roof in fact there is nearly t square feet of usable space enclosed by the g further the purpose of the g is to provide working space for its gaming operations in fact the g has been certified to be able to carry over p guests and crew members thus the g clearly meets the appearance and function tests postf-127966-11 the fact that the g is permanently moored as determined by the uscg is not by itself determinative that the g is an inherently_permanent_structure for depreciation purposes such determination is made by application of the whiteco factors with regard to the first factor is the property capable of being moved and has it in fact been moved the g was initially designed to be capable of being moved indeed once it was fully constructed it was moved approximately j feet from its place of construction to its current position attached to the pavilion where it is indefinitely moored once settled into its current position and placed_in_service however the g has not in fact been moved taxpayer represented that it has no intention of ever moving the g unless state law would require them to move it although the g has not been moved since its placed-in-service date the g is capable of being moved this factor favors taxpayer for the second factor is the property designed or constructed to remain permanently in place the g was designed as an addition to be attached to the land-based pavilion which contains restaurants shops and gaming-related facilities patrons must traverse the pavilion in order to get to the g that is the only way to board the g is via an opening connected to the pavilion the g was designed and constructed with numerous large openings in its side to match up with openings in the pavilion and allow patrons and employees to walk seamlessly from the pavilion to the g in fact the main opening is over n feet high and s feet wide the g was designed to remain docked permanently and not move from its location otherwise the openings on the g would no longer be congruent with the openings in the pavilion this factor favors the service with regard to the third factor circumstances which tend to show the expected or intended length of affixation the g is securely moored to the dock and does not float free in the d taxpayer owns the land to which the dock is affixed further taxpayer represented that it has no intention of ever moving the g unless state law would require them to move it thus openings in the side of the g were designed from the outset to match up with openings in the pavilion so that patrons could walk seamlessly from the pavilion to the g it is clear that the g was designed in a manner that taxpayer intended and expected it to remain in place permanently this factor favors the service for the fourth factor how substantial a job is removal of the property and how time consuming is it taxpayer maintains that the g can be unmoored from the dock in less than one hour to free itself from the dock however the crew needs to contact the local authorities bring the ship’s generator online secure shore power power up its propulsion test its propulsion transfer propulsion control to the pilothouse break the weather seal between the g and the pavilion disconnect shore power cables disconnect data and communication lines stop embarkation and disembarkation of patrons stanchion off the boarding area station crew members at boarding areas secure crew entrance ramps remove pins from the fore and aft mooring claws open the hydraulic mooring claws and remove wires and lines when instructed it does not seem plausible that all of these items could be done in less than one hour as taxpayer postf-127966-11 attests moreover because there was never any intent that the g be moved once it was placed_in_service it is likely that a significant amount of silt has built up around the g such that dredging will need to be performed for the g to be moved at all dredging the d will require a substantial amount of time and effort this factor is inconclusive with regard to the fifth factor how much damage will the property sustain upon its removal the g itself will not sustain much actual damage upon its removal however as explained above the g has numerous large openings in its side leaving it vulnerable to weather and the elements the weather seal connecting the g to the pavilion likely will be ruined in the process of removal additionally the numerous large openings in the pavilion will also leave it vulnerable to weather and the elements this factor favors taxpayer for the sixth factor what is the manner of affixation of the property to the land the g is affixed by hydraulic mooring claws to inherently permanent moorings on the land several lines also are used to attach the g to inherently permanent moorings on the land to ensure that the g does not move from its place a weather seal also attaches the g to the pavilion around the openings to prevent exposure to the elements the g is attached to land-based utilities through a series of wires lines cables and hoses the g is a fully integrated addition to the land-based pavilion both the g and the pavilion were planned and designed with the integration of the two in mind moreover the construction and the integration of the g demonstrate the expectation that the g would remain in place indefinitely this factor favors the service based on a totality of the whiteco factors we conclude that the g is an inherently_permanent_structure as stated previously the g also meets the appearance and function tests consequently the g is a building under sec_1_48-1 as such the g is classified as nonresidential_real_property under sec_168 and thus has a recovery_period of years for purposes of sec_168 and sec_40 years for purposes of sec_168 case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- it is unclear whether the cip has been superseded by the u s supreme court’s decision in stewart which was issued subsequent to the effective date of the cip as stated in the date notice of policy the uscg noted that the supreme court’s decision ended the prior situation under which various circuit courts of appeal had applied different tests to determine whether a particular craft constituted a vessel depending on the statute to be construed and the facts of the case after stewart however it is clear that we must apply the single test of whether a craft is used or is practically capable of being used as a means of transportation on water regardless under either stewart or the cip we think that a court would determine the g is not a vessel for depreciation purposes postf-127966-11 --------------------------------------------------------------------------------------------------------------------- ----------- it is possible -------------------------------- that a court could determine that the g is not an inherently_permanent_structure based on the whiteco factors in such a case because the g is not a vessel it would necessarily be defined as tangible_personal_property used in the gaming industry thus the g would be described in asset cla sec_79 of revproc_87_56 and would have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 although we conclude that the g is a building ------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
